Opinion issued June 9, 2016




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                                NO. 01-16-00379-CR
                             ———————————
                     IN RE BILLY RAY RISLEY, Appellant



            Original Proceeding on Petition for Writ of Mandamus



                           MEMORANDUM OPINION

      Relator, Billy Ray Risley, incarcerated and proceeding pro se, has filed a

petition for a writ of mandamus, challenging an order denying relator’s “Writ for

Subpoena Duces Tecum.”1



1
      Relator’s petition identifies the underlying case as The State of Texas v. Billy Ray
      Risley, Cause No. 966167, in the 232nd District Court of Harris County, Texas, the
      Honorable Mary Lou Keel presiding.
      We deny the petition.

                                 PER CURIAM


Panel consists of Chief Justice Radack and Justices Jennings and Lloyd.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2